People v Sanchez (2021 NY Slip Op 01073)





People v Sanchez


2021 NY Slip Op 01073


Decided on February 17, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 17, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
ROBERT J. MILLER
HECTOR D. LASALLE
BETSY BARROS, JJ.


2019-14565
2020-00989
 (Ind. No. 5271/18)

[*1]The People of the State of New York, respondent,
vVictor Sanchez, appellant.


Jeffrey Lichtman, New York, NY (Jason Goldman of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Julian Joiris of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant from (1) a judgment of the Supreme Court, Kings County (Evelyn J. Laporte, J.), rendered November 21, 2019, convicting him of criminal possession of a weapon in the second degree (two counts), upon a jury verdict, and imposing sentence, and (2) a resentence of the same court imposed January 9, 2020.
ORDERED that the judgment and the resentence are affirmed.
In fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15[5]; People v Danielson, 9 NY3d 342), we nevertheless accord great deference to the jury's opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410; People v Bleakley, 69 NY2d 490, 495). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633).
The defendant contends that he was deprived of the effective assistance of counsel. However, on this record, the defendant failed to demonstrate the absence of strategic or other legitimate explanations for his attorney's alleged shortcomings (see People v Hymes, 34 NY3d 1178, 1179; People v Rivera, 71 NY2d 705, 709; People v Melendez, 183 AD3d 597; People v Gonzalez, 44 AD3d 790).
AUSTIN, J.P., MILLER, LASALLE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court